DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 22-25, 29-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2007/0044579 A1) (hereinafter Yamaguchi) in view of Wang et al. (US 2004/0152067 A1) (hereinafter Wang).
Regarding claim 16, Yamaguchi teaches an apparatus comprising: a body [300] having an aperture [306] dimensioned to receive an air-borne particle of corresponding size [305] (Para [0096-0106] see Abstract, Figs. 4A-4C);
first and second electrodes [301, 302] positioned within the aperture [306] between which a potential difference can be applied (Para [0097], see Figs. 4A-4C); and
a measurement circuit configured to measure an electrical property between the first and second electrodes [current flow] such that the presence of the air-borne particle within the aperture can be detected based on a change in the electrical property when the air-borne particle contacts both the first and second electrodes [ON-state or OFF-state based on whether the particle contacts both the first and second electrodes] (Para [0096-0106] see Abstract, Figs. 4A-4C, see claim 4).
Yamaguchi fails to teach wherein the first and second electrodes are not in contact with each other and positioned within one or more walls defining the aperture, wherein each of the first and second electrodes does not extend across the aperture. Wang, from the same field of endeavor, teaches first and second electrodes not in contact with each other and positioned within one or more walls defining an aperture which captures particles, wherein each of the first and second electrodes does not extend across the aperture [concentric electrode structures] (see Fig. 15(F)). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yamaguchi with Wang such that the first and second electrode are not in contact with each other and positioned within one or more walls defining the aperture, wherein each of the first and second electrodes does not extend across the aperture, for the predictable result of detecting the presence of air-born particles within the aperture.
Regarding claim 17, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the electrical property comprises one or more of current, resistance, conductivity, resistivity, and capacitance [current] (Yamaguchi Para [0097]).
Regarding claim 18, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the body comprises a plurality of apertures dimensioned to receive respective air-borne particles of corresponding size, each aperture having a respective pair of first and second electrodes positioned therein, and wherein the measurement circuit is configured to measure an electrical property between the first and second electrodes of each aperture to enable the presence of the respective air-borne particles to be detected [plurality of holes 306 each having electrodes 301 and 302] (Yamaguchi Para [0096-0106], see Figs. 4B-4C, see claim 4).
Regarding claim 19, Yamaguchi in view of Wang as applied to claim 18 above teaches the claimed invention, in addition to wherein each aperture is dimensioned to receive a respective air-borne particle of a different size [detection holes having different sizes provided over one substrate] (Yamaguchi Para [0104]).
Regarding claim 20, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the apparatus comprises a processor [intake unit 20 having a CPU] (Para [0073]) and wherein the measurement circuit is configured to detect the presence of the air-borne particle based on the change in the electrical property [ON-state or OFF-state based on whether the particle contacts both the first and second electrodes] (Yamaguchi Para [0096-0106] see Abstract, Figs. 4A-4C, see claim 4). 
Yamaguchi in view of Wang fails to teach wherein the processor is configured to detect the presence of the air-borne particle based on the change in the electrical property; however, Yamaguchi additionally teaches that the measurement circuit for detecting the presence of the air-borne particle based on the change in the electrical property can be integrated with the sensor in the intake unit 20, which also may include the processor (Para [0066-0074]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Yamaguchi in view of Wang such that the processor is configured to operate the measurement circuit to detect the presence of the air-borne particle based on the change in the electrical property in order to control the measurement process.
Regarding claim 22, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the first and second electrodes are opposingly positioned within the aperture [electrodes 301 and 302 opposed within the hole 306] (Yamaguchi Para [0096], see Figs. 3-4).
Regarding claim 23, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the first and second electrodes together extend substantially around the circumference of the aperture [electrodes 301 and 302 extending at least 50% around the circumference of the hole 306] (Para [0096], see Figs. 3-4)
Regarding claim 24, Yamaguchi as applied to claim 16 above teaches the claimed invention, in addition to wherein each of the first and second electrodes comprise a plurality of electrode portions positioned at different points around the circumference of the aperture [electrodes 301 and 302 having portions positioned at different points around the circumference of hole 306] (Yamaguchi Para [0096], see Figs. 3-4).
Regarding claim 25, Yamaguchi in view of Wang as applied to claim 16 above teaches the claimed invention, in addition to wherein the apparatus is configured to direct air-borne particles through the aperture [detection object adsorbed to the hole] (Yamaguchi Para [0097]).

Regarding claim 29, Yamaguchi teaches a method of making an apparatus, the method comprising: forming a body [300] having an aperture [306] dimensioned to receive an air-borne particle of corresponding size [305] (Para [0096-0106] see Abstract, Figs. 4A-4C);
positioning first and second electrodes [301, 302] positioned within the aperture [306] between which a potential difference can be applied (Para [0097], see Figs. 4A-4C); and
configuring a measurement circuit to measure an electrical property between the first and second electrodes [current flow] such that the presence of the air-borne particle within the aperture can be detected based on a change in the electrical property when the air-borne particle contacts both the first and second electrodes [ON-state or OFF-state based on whether the particle contacts both the first and second electrodes] (Para [0096-0106] see Abstract, Figs. 4A-4C, claim 4).
Yamaguchi fails to teach wherein the first and second electrodes are positioned not in contact with each other and within one or more walls defining the aperture, wherein each of the first and second electrodes does not extend across the aperture. Wang, from the same field of endeavor, teaches positioning first and second electrodes not in contact with each other and within one or more walls defining an aperture which captures particles, wherein each of the first and second electrodes does not extend across the aperture [concentric electrode structures] (see Fig. 15(F)). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yamaguchi with Wang such that the first and second electrode are positioned not in contact with each other and within one or more walls defining the aperture, wherein each of the first and second structures does not extend across the aperture, for the predictable result of detecting the presence of air-born particles within the aperture.
Regarding claim 30, Yamaguchi in view of Wang as applied to claim 29 above teaches the claimed invention, in addition to wherein configuring a measurement circuit comprises configuring a measurement circuit to measure resistance between the first and second electrodes [resistance reduced or increased based off whether object 305 is in contact with electrodes 301 and 302] (Yamaguchi Para [0100-0103], see claim 4).
Regarding claim 31, Yamaguchi in view of Wang as applied to claim 29 above teaches the claimed invention, in addition to wherein the apparatus comprises a processor [intake unit 20 having a CPU] (Para [0073]) and wherein the measurement circuit is configured to detect the presence of the air-borne particle based on the change in the electrical property [ON-state or OFF-state based on whether the particle contacts both the first and second electrodes] (Yamaguchi Para [0096-0106] see Abstract, Figs. 4A-4C, see claim 4). 
Yamaguchi in view of Wang fails to teach wherein the processor is configured to detect the presence of the air-borne particle based on the change in the electrical property; however, Yamaguchi additionally teaches that the measurement circuit for detecting the presence of the air-borne particle based on the change in the electrical property can be integrated with the sensor in the intake unit 20, which also may include the processor (Para [0066-0074]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Yamaguchi in view of Wang such that the processor is configured to operate the measurement circuit to detect the presence of the air-borne particle based on the change in the electrical property in order to control the measurement process.
Regarding claim 33, Yamaguchi in view of Wang as applied to claim 29 above teaches the claimed invention, in addition to wherein the method further comprises positioning the first and second electrodes opposingly within the aperture [electrodes 301 and 302 opposed within the hole 306] (Yamaguchi Para [0096], see Figs. 3-4).
Regarding claim 34, Yamaguchi in view of Wang as applied to claim 29 above teaches the claimed invention, in addition to wherein the method further comprises extending the first and second electrodes together substantially around the circumference of the aperture [electrodes 301 and 302 extending at least 50% around the circumference of the hole 306] (Yamaguchi Para [0096], see Figs. 3-4)
Regarding claim 35, Yamaguchi in view of Wang as applied to claim 29 above teaches the claimed invention, in addition to wherein the method further comprises positioning a plurality of electrode portions, of the first and second electrodes, at different points around the circumference of the aperture [electrodes 301 and 302 having portions positioned at different points around the circumference of hole 306] (Yamaguchi Para [0096], see Figs. 3-4).

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Wang, as applied to claims 20 and 31 above, and further in view of Coulter et al. (US 3,502,974) (hereinafter Coulter).
Regarding claims 21 and 32, Yamaguchi in view of Wang as applied to claims 16 and 29 above teaches the claimed invention, except for wherein the processor is configured to determine the composition of the air-borne particle based on the magnitude of the electrical property measured when the air-borne particle contacts both the first and second electrodes. Coulter teaches an apparatus and method of particle detection wherein the magnitude of an electrical property measured through electrodes is dependent on the composition of the particles (Col 7, lines 45-57). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yamaguchi in view of Wang with Coulter such that the processor is further configured to determine the composition of the air-borne particle based on the magnitude of the electrical property measured when the air-borne particle contacts both the first and second electrodes in order to determine further information regarding the detected particle.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Wang, as applied to claim 25 above, and further in view of Feng et al. (US 2019/0178775 A1) (hereinafter Feng).
Regarding claims 26 and 28, Yamaguchi in view of Wang as applied to claim 25 above teaches the claimed invention, in addition to wherein the apparatus comprises an intake means (for example, a pump) such that air-borne particles are directed through the aperture (Yamaguchi Para [0066, 0101]). Yamaguchi in view of Wang fails to teach wherein the intake means is an actuator connected to the body and configured to oscillate the body at both resonance and off-resonance frequencies. Feng teaches a PM sensor module utilizing a micro pump comprising an actuator connected to the body and configured to oscillate the body at both resonance and off-resonance frequencies [not limited to solely resonance or non-resonance frequencies] in order to direct airflow in the sensor (Para [0033-0034]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yamaguchi in view of Wang with Feng such that the intake means comprises an actuator connected to the body and configured to oscillate the body at both resonance and off-resonance frequencies in order to direct the air flow towards the aperture.
Regarding claim 27, Yamaguchi in view of Wang as applied to claim 25 above teaches the claimed invention, in addition to wherein the apparatus comprises an intake (for example, a pump) such that air-borne particles are directed through the aperture (Yamaguchi Para [0066, 0101]). Yamaguchi in view of Wang fails to teach wherein the intake means comprises an oscillating beam or diaphragm positioned adjacent the body such that movement directs air-borne particles through the aperture. Feng teaches a PM sensor module utilizing a micro pump comprising an oscillating beam or diaphragm positioned adjacent the body [not limited to solely resonance or non-resonance frequencies] such that movement directs airflow in the sensor (Para [0033-0034]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yamaguchi in view of Wang with Feng such that the intake means comprises an oscillating beam or diaphragm positioned adjacent the body such that movement directs air-borne particles through the aperture in order to control the flow of particles in the sensor.

Response to Arguments
Regarding the newly amended limitations in claims 16 and 29, Applicant argues that the prior art of record fails to teach wherein “each of the first and second electrodes does not extend across the aperture”. The Examiner respectfully disagrees. Wang teaches wherein the electrode element can be part of an interdigitated structure or concentric electrode structure. As stated in the updated rejection above, the concentric electrode structure shown in Fig. 15(F) of Wang teaches wherein each of the first and second electrodes does not extend across the aperture.
 Applicant additionally argues that Wang teaches away from wherein “each of the first and second electrodes does not extend across the aperture”, citing paragraph [0120] of Wang disclosing that “the surface region that is or will be exposed to contact by cells is covered with electrodes (or electrode elements) and gaps between electrodes (or electrode elements). The Examiner respectfully disagrees. As pointed out by the Applicant, Wang teaches that the surface region that is exposed to contact by cells is covered by electrodes and gaps between electrodes (emphasis added). Wang clearly teaches an embodiment of a concentric electrode structure (Fig. 15(F)) wherein each of the first and second electrodes does not extend across the aperture, while the surface region that is exposed to contact by cells is covered by electrodes and gaps between electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861